 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDErie Strayer Company and International Association ofBridge,Structural and Ornamental Iron Workers,Shopmen'sLocal 642, AFL-CIO. Case 6-CA-6731September 18, 1974DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, AND PENELLOOn November 29, 1973, Administrative Law JudgeBenjamin A. Theeman issued the attached Decisionin this proceeding. Thereafter, General Counsel andRespondent filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions2 of the Administrative Law Judge only tothe extent consistent with this Decision and to adopthis recommended Order.1.We agree with the Administrative Law Judgethat Respondent violated Section 8(a)(1) of the Act byTrafficManager Richard Higley's telling employeePaul Fullerton and others present at an April 24, 1973,meeting that he was against any of his truckdriversbeing a steward and that he would fire the three long-distance drivers if they became too involved in theUnion. In addition, Member Jenkins, as set forth inhis separate opinion attached hereto, and MemberPenello find, contrary to the Administrative LawJudge, that Respondent also violated Section 8(a)(1)of the Act by Higley's acknowledgment of the April24 statement at a subsequent union-managementmeeting onMay 8, 1973.The May 8 meeting was attended by Higley andRoger Strayer, vice president and plant superinten-dent of Erie Strayer, and several representatives of theUnion. Fullerton joined the meeting when it was al-ready in progress, and during a heated discussion thatdeveloped thereafter Fullerton asked Higley to admit'The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge.It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect.StandardDry WallProducts,Inc.,91 NLRB 544,enfd.188 F.2d362 (C.A. 3, 1951). We havecarefully examined the recordand find no basis for reversing his findings.2We agree with the Administrative Law Judge that we should not deferto the arbitration procedure in the collective-bargaining agreementof Unionand Respondent,since no party requested such deferral at any time beforethe Board.SeeMacDonald EngineeringCo.,202 NLRB 748 (1973).MemberJenkins agrees with the result in accordance with his dissent inCollyer Insu-latedWire,A Gulf andWesternSystems Co.,192 NLRB 837(1971).to all persons present in the room that he had told himand others at the April 24 meeting that he would fireFullerton and the other drivers if they got involvedwith the Union. The Administrative Law Judge foundthat, in response, Higley said, "yes, don't get involvedbecause you're out on the road most of the time," 3 buthe did not repeat the precise words he had used inApril. Under those circumstances and because Full-erton provoked the statement, the AdministrativeLaw Judge concluded that the statement was not tobe considered a threat.4Although Fullerton, rather than Higley, initiatedthe discussion regarding the April 24 threat andHigley's response was provoked solely by Fullerton'sinsistenceon an answer, nevertheless Higley's May 8acknowledgment of the earlier statement conveyedagain to employees present the same message as thatof April 24 and for this reason interfered with therights of employees guaranteed by Section 7 of theAct. Thus, at the May 8 meeting, Higley did not indi-cate that he erred in making the April 24 statement orthat he had since changed his position, and thereforehe never led the employees to believe that his responsewas other than a reaffirmation of the earlier threat.Accordingly, we find that Respondent thereby violat-ed Section 8(a)(1) of the Act.2.Members Kennedy and Penello agree with theAdministrative Law Judge that Fullerton was not dis-charged in violation of the Act. Where the facts asasserted by our dissenting colleague in his separateopinion, we would be inclined to agree with his con-clusion that Respondent's discharge of Fullerton vio-lated Section 8(a)(3) and (1) of the Act. But such is notthe case. The basic premise of the dissent, as we un-derstand it, is that, regardless of several other inci-dents cited as contributing factors leading to thedecision to terminate Fullerton, he was in fact dis-charged because of his position as steward of the traf-ficdepartment and for his participation in twoincidents involving protected, concerted activity; andthe true motive behind the discharge was revealed inHigley's alleged comment of May 21, 1973, discussedbelow.We cannot agree.On the morning of May 8, 1973, Fullerton refusedto drive the trailer truck assigned to him because ithad bald tires, a condition about which he had com-plained to Higley on May 4. Upon his refusal to drivethe truck, Higley instructed Fullerton to go to work inthe stockroom, but Fullerton instead returned shortlythereafter with Chief Steward Leonhart who told Hig-ley that Fullerton did not have to drive anything that3The Administrative Law Judge has quoted in his Decision the testimonyto this effect of witnesses Leonhart and Brnilovich,whom he credited.For the reasons stated by the Administrative Law Judge,Member Ken-nedy would find that Higley's response at the May 8,1973,managementmeeting was not violative of Sec.8(aXl) of the Act. ERIE STRAYER COMPANYwas not safe. Higley then said there was no problemand that he would talk to them in the afternoon. Laterthat day, Roger Strayer initiated a conversation withHigley in which Strayer mentioned customer com-plaints which had been lodged against Fullerton andabout which Fullerton had been warned in late Marchand again in late April. Strayer inquired whether Full-erton was a probationary employee and then stated,"we ought to get rid of him [Fullerton]." It appearsthat during this same coversation Higley reported thatFullerton had refused to drive the truck because of thebald tires, to which Strayer commented that Fullertonwas not an Erie Strayer driver and that Higley shoulddo something about it.We agree with our dissenting colleague thatFullerton's complaint about the unsafe condition ofthe tires, whether made in his capacity as steward oron his own behalf, was concerted and protected activ-ity, in that the complaint, which had relevance andsignificance to the interests of all of Respondent'sdrivers, in effect sought application of a clause in thecollective-bargaining agreement requiring the Em-ployer to make provisions for the safety and health ofits employees.'It is apparent that the lodging of this safety-relatedcomplaint and the subsequent refusal to drive thetruck, which we have determined to be protected, con-certed activity, was one of the incidents upon whichthe decision to discharge Fullerton was based; andhad it been established that this was a substantialfactor in Fullerton's termination, e.g., if he were dis-charged immediately after that incident and the relat-ed conversation between Roger Strayer and Higley,we would have no trouble whatsoever finding that thisdischarge was illegally motivated and violative of theAct. Yet, in spite of the demonstrated disenchantmentwith Fullerton on May 8, he was not immediatelydischarged, but rather he continued to work for an-other 10 days and was given a termination slip onlyafter other incidents involving misconduct by him hadoccurred. The nature of the May 8 episode makes ourdecision herein very difficult, but the hiatus betweenthe bald tire incident and Fullerton's actual discharge,coupled with the other incidents which include theMarch and April customer complaints, lead us to con-clude that Fullerton was discharged for cause andthat neither the May 8 bald tire incident nor his roleas steward of the transportation department was theprecipitating factor which triggered his termination.In late March, a customer reported to Respondentthat Fullerton asked him what was the longest routeback to Erie, Pennsylvania, since the drivers are paid5C & I Air Conditioning,Inc.,193 NLRB 911 (1971). Also seeH. O. SeiffertCompany,199 NLRB 960 (1972);Interboro Contractors,Inc.,157 NLRB 1295(1966).345by the mile. Although Fullerton, in admitting that hehad made the comment, claimed he did so in jest, thecustomer must have interpreted it otherwisesince heconsidered the nature of the statement serious enoughto relate it to Respondent. Higley subsequently cau-tioned Fullerton about this incident. About April 30,Higley again admonished Fullerton regarding a cus-tomer complaint that a driver (whom the customerdid not identify) had been sarcastic, had been out ofline,and had caused some hard feelings. Higleywarned Fullerton not to "offer any comments to them[customers] one way or the other."The dissent suggests that Fullertonwas engaging inprotected activity when, on May 9, he refused to con-tinue driving a truck while out on the road (eventhough he had informed Higley by phone that hewould continue) upon learning that a strike at theplant had occurred. Although Leonhart testified thatthe 2-day strike was motivated by threats made toFullerton as well as by violations of the overtime pro-visions of the contract, neither the General Counselnor the Charging Party contended that the strike wasother than unauthorized. As a result of the walkout,Leonhart was suspended for 3 weeks, but there is noindication that the suspension was grieved or contest-ed on the grounds that his activity was protected be-cause the walkout was in part an unfair labor practicestrike. Furthermore, there is no evidence, other thanLeonhart's testimony, that one of the reasons for thestrike was the threat made to Fullerton, and the Ad-ministrative Law Judge made no finding based there-on. The reason this testimony was uncontradicted isclear; no party ever alleged there had been an unfairlabor practice strike, and therefore it was not a rele-vant issue in this case. Hence, the suggestion of thedissenting opinion that this was an unfair labor prac-tice strike is unwarranted, as is its finding that therelated activity of Fullerton was protected.In any event, Fullerton, upon learning of the walk-out, had no right to curtail his trip, thereby leaving thetruck unprotected and Respondent without access tothe vehicle.6 Respondent was justifiably upset withFullerton's disregard on May 9 and 10 of his obliga-tion to carry the load to its destination, especially asitcaused great inconvenience to both Respondentand the customer, who was further irritated by thedelay in delivery. This was compounded by the factthat after Fullerton left the truck at the truck stop onthe highway on May 10, he returned to Erie with thekeys and the wide-road permits necessary for travel invarious States, but rather than dropping them off atthe plant, he instead kept them until he reported towork the next day. Consequently, the customer had tosend its own truck to pick up the shipment, and in6 Cf.River Falls Co-Operative Creamery,90 NLRB 257 (1950). 346DECISIONSOF NATIONAL LABOR RELATIONS BOARDorder for Respondent to move the truck, new keys hadto be made and new permits had to be secured.'On May 11, Fullerton took a truck out onan assign-mentbut forgot to get a cash advance as instructed,so the money had to be wired to him. On May 14, hewas involved in an accident where he hit another trail-er truck. On May 17, Fullerton failed to show up forwork at the 7 a.m. starting time. Although his wifecalled at 7:50 a.m. to report that Fullerton was ill, aplant rule required that absences be reported within20 minutes of startingtime.Fullerton was given hisdischarge notice on May 18, after Strayer met withHigley, who reported all of the previous incidents in-volving Fullerton.As Roger Strayer testified, his decision to dischargeFullerton on May 18 ultimately turned on the latter'soverall poor attitude, which in our opinion is amplysupported by the series of incidents which must beviewed in totality rather than individually. As inMc-Donnell Douglas Corporation (Douglas Aircraft Com-pany Division),189 NLRB 87 (1971), the dischargewas not based ona single, isolated incident, but ratherthe action was taken in viewof a seriesof incidentsof which only one had any apparent relevance to con-certed activity.8 In cases such as that before us, onemust answerthe questions posed by the Board inNorge Division, Borg-Warner Corporation,155 NLRB1087, 1089 (1965):Were the employees terminated because they en-gaged in concerted activity? Or were they termi-nated for some other and legitimate reason thatwould have impelled the Respondent to takesuch action even independently of their concert-ed activity?Unlike our dissenting colleague we are compelled bythe record to answer the second question in the affir-mative?Our dissenting colleague further suggests that theproof of a discriminatory motive for Fullerton's dis-charge was reinforced by uncontroverted testimonythat, on the Monday following Fullerton's discharge,Higley told him that he was dismissed because he7Contraryto the assertion of the dissent,the effect of the above conductwas raised by Respondent and was fully litigated at the hearing.Old. at 91.9 See, e.g.,P. G. Berland PaintCity,Inc.,199 NLRB927 (1972);Mare HoltCompany,161 NLRB 1606, 1612 (1966). In our view the dissent has mistatedBoard precedent. We have long held that even where an employer may wantto rid himself of an employee whose union activities have made himpersonanon grata,"if the employee himself obliges his employer by providing a validindependent reason for discharge-i.e., byengaging in conduct for which hewould have been dischargedanyway-his discharge cannot properly be la-beled a pretext and ruled unlawful."P.G. Berland Paint City, Inc.,supra, atnext to last paragraph of the text.See alsoMcDonnellDouglasCorporation,supraat 91,in which Member Jenkins participated.became too involved with union activities. From therecord, we do not find the interpretation of Higley'sstatement to be as clear and as uncontroverted as thedissenting opinion would have us believe. EmployeeGrantham testified that, when he accompanied Full-erton to the plant on Monday, May 21, Higley toldFullerton "that [he] shouldn't have gotten so involved,that if he had played his cards right or straight, thingsmight have been different or would have been differ-ent, that he couldn't read the writing on the wall.... " There was no mention of the words "union"or "union activities." Nevertheless, if Higley had infact said that Fullerton should not have gotten "soinvolved," a strong suspicion that he was referring tounion activities would be raised. But in Fullerton'sown account of the conversation, he testified thatHigley only said he (Fullerton) could not read thehandwriting on the wall and should have known bet-ter.He makes no reference to the phrase "shouldn'thave gotten so involved." In the absence of thisphrase, Higley's statement could easily have referredto the warnings Fullerton had received about his poorwork attitude. This latter interpretation comportswith Higley's statement to Fullerton on the day of thedischarge in which he told Fullerton that he did notwant to have to discharge him, but that he had beenforewarned regarding customer complaints and otherincidents. In view of the above, the record does notsupport a conclusion that Higley expressed a discrimi-natory motive for Fullerton's discharge.Accordingly, in agreement with the AdministrativeLaw Judge's Decision, we find that Respondent didnot discharge Fullerton in violation of Section 8(a)(3)and (1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adoptsas itsOrder the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Erie Strayer Company,Erie,Pennsylvania, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.MEMBER JENKINS,dissenting in part:I join in finding that Respondent violated Section8(a)(1) of the Act by Traffic Manager Higley's threatsconveyed on April 24 and May 8, 1973, that Fullertonwould be discharged if he became "too involved" withtheUnion. However, I do not agree with my col-leagues and the Administrative Law Judge thatFullerton's discharge pursuant to these threats waspermissible under the Act. ERIE STRAYERCOMPANYFullerton was hired by Traffic Manager Higley asa driver-mechanic on February 28, 1973,10 and joinedthe Union shortly after he commenced his employ-ment with Respondent. On April 22 he was elected asa steward for the traffic department, and by April 24Higley was advised of Fullerton's stewardship. Basedon the credited testimony, the Administrative LawJudge found that on April 24 Higley told Fullertonand employee Gentile in effect that he was opposedto one of his long-distance truckdrivers' becoming aunion steward and that he would fire them if theybecame too involved in union activities. Higley ac-knowledged the April 24 objection to the drivers'being a union steward at a subsequent union-manage-ment meeting on May 8. Both statements, of course,violated Section 8(a)(1) of the Act.On May 4, Fullerton told Higley there were baldtires on the tractor-trailer, and on May 8 Fullertonrefused to drive the trailer because of the unsafe con-dition of the tires. Higley then reported the conversa-tion to Plant Superintendent Roger Strayer, who,according to Higley, commented that "he was not anErie Strayer truck driver . . . and I should do some-thing about it." Higley testified that Strayer said, "Ithink he said we ought to get rid of him."On May 9, the union employees at the plant begana 2-day strike precipitated in part by the foregoingthreats. Fullerton was on the road when he learned ofthe walkout and participated in the walkout by ceas-ing to drive. When Fullerton informed Higley that hewas not driving because of the strike, Higley told himto secure the trailer, park it at the truck stop, leave thekeys with the manager of the truck stop, and returnto Erie. Fullerton attempted to carry out Higley's in-structions, but the truck stop manager refused to ac-cept the keys. Higley then telephoned the plant andtold a secretary that he was keeping the keys.On May 18, following a discussion between Strayerand Higley, Strayer decided to discharge Fullerton.Both Strayer and Higley signed the discharge slip,which stated that Fullerton was "not suitable for ErieStrayer employee." When Fullerton returned to theplant on May 21, Higley told him that he "shouldn'thave gotten so involved, that if he played his cardsright or straight, things might have been different orwould have been different, that he couldn't read thewriting on the wall. . .10 All dates are 1973.11This is based on the uncontradicted testimony of Billy Grantham, whoaccompanied Fullerton on May 21.Fullerton testified that Higley said, "Itold you and you couldn'tread the handwriting on the wall."AlthoughGrantham's recollection was obviously more complete than Fullerton's, andnot inconsistent with Fullerton's,my colleagues apparently choose to discre-dit his testimony even though it was undenied by Higley. Under the circum-stances, the interpretation suggested by my colleagues seems strained. But inany event,Higley had previously repeatedly and unlawfully warned Full-347From the above, it is evident that Higley twicewarned Fullerton not to get involved in union activi-ties or he would fire him. Fullerton became a unionsteward, actively protested unsafe working condi-tions, and fulfilled his other responsibilities as stew-ard. Fullerton was then discharged, without priorwarning, and was informed by Higley that he wasdismissed because he became too involved with unionactivities, precisely as Higley had unlawfully threat-ened to do earlier.The only conclusion possible from these uncontro-verted facts is that Fullerton's discharge was in retali-ation for his union activity, and thus violative ofSection 8(a)(3) and (1) of the Act. The AdministrativeLaw Judge's reliance on Respondent's long union as-sociation is misplaced, since Respondent's threats ofdischarge for union activity hardly indicate harmoni-ous labor relations; Higley had no experience in deal-ing with unions; and, whatever Respondent's attitudetoward other union matters may have been, it wasplainly hostile to Fullerton's acting as steward andopenly. and specifically so stated.Respondent's asserted reasons for Fullerton's dis-charge do not withstand scrutiny. Fullerton's "longway home" remark, which on its face perhaps indi-cates a desire to increase unnecessarily his mileagepay, seems to have been a jest, but in any event didnot, contrary to the Administrative Law Judge, followHigley'sApril 24 warning, but actually took placesometime in March, some weeks before the warningand Fullerton's election as steward, and caused noreprimand to Fullerton.Fullerton's refusal to drive with unsafe tires is clear-ly protected activity within the meaning of the Act,12even if, contrary to the facts here, such refusal werenot connected with his position of steward for thetraffic department. Fullerton's complaint about theunsafe tires and his refusal to drive on the tires relatedto the matter of safety on the job-a matter of con-cern to all of Respondent's employees and the subjectof a specific provision of the collective-bargainingagreement. The currently effective contract betweenRespondent and the Charging Party provided in sec-tion 24, entitled "Safety and Health," in part as fol-lows:(A) The parties hereto recognize the impor-tance of safety provisions in the plant for thewelfare of the employees and the protection ofthe Company's property. The Companyagrees tomake reasonable provisions for the safety anderton not to become involved with theUnion andto read the"handwritingon the wall" as excluding any reference to this portion of Respondent'sattitude toward Fullerton as untenable.17N. L. R.B. v.Washington AluminumCo.,370 U.S. 9 (1962). 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDhealth of its employees during the hours of theiremployment. There shall be a permanent SafetyCommittee consisting of not to exceed two (2)persons, who shall be employees of the Compa-ny, selected by the Union, and an equal numberof persons selected by the Company. This Com-mittee shall investigate, discuss and submit rec-ommendations calculated to relieve any unsafeor unhealthy condition that may exist. These rec-ommendations are to be submitted to the Com-pany and it agrees to make reasonable efforts toimprove any safety defect or unhealthy conditionwhich the Committee may call to its attention.Fullerton's complaint concerning bald tires and hisrefusal to drive when the unsafe condition was notcorrected is clearly a safety matter, covered by thecontract, and enforcement by a single employee, withor without the assistance of a union steward, is con-cerned, protected activity.13 Moreover, the record re-veals that at the time of Fullerton's refusal to drive,he was the traffic steward and his complaints aboutthe tires and other unsafe conditions involving otherdrivers indicate that his protest was in the perfor-mance of his duties as steward. The fact that Fullertonimmediately obtained the support of Chief StewardLeonhart, who told Higley that Fullerton didn't haveto operate a vehicle that was unsafe, removes anydoubt that Fullerton's protest was concerted. The ma-jority concedes that Fullerton's refusal to drive atruck with bald tires was protected and concertedactivity and that this refusal was one of the incidentsupon which "the decision to discharge" him wasbased. It is well established that where a discharge isin part based on protected and concerted activity, thedischarge is unlawful even though that activity maynot have been the principal or major reason for thedischarge.My colleagues are therefore rejecting ex-isting Board law on this point.My colleagues speculate that Strayer's statement ofMay 8 that "we ought to get rid of him [Fullerton]"may have been partially motivated by his anger overthe customer complaints also discussed in the sameaforementioned conversation with Higley. Strayercould have so testified, but failed to do so. Even if Iwere to accept such conjecture, I find the warningsdirected at Fullerton regarding customer complaintsare less than conclusive. The record reveals that Full-erton was cautioned on two occasions about his atti-tude toward customers. However, at the time of thefirstwarning, Higley admitted to Fullerton that hedidn't know whether Fullerton had made the state-C & I AirConditioning,Inc.,193 NLRB 911 (1971).ment.With respect to the second incident, the Admin-istrative Law Judge specifically made no finding thatFullerton was the driver involved in a dispute with acustomer.At any rate,it is clearfrom the record that Higley'sresponsewas motivatedat least inpart by Fullerton'sconcerted activities. In additionthat sameday Higleyrepeated his unlawful threat to Fullerton not to getinvolved with the union.Another reasonassertedbyRespondent forFullerton's discharge is his failure to drive on May 9while the walkout was in progress.It isundisputedthat one of the purposes of the walkout was to protestthe unlawful threats to Fullerton, and thus the walk-out was protected under the Act. It is well settled thata strike thatiscausedinwhole or in part by anemployer's unfair labor practicesisanunfair laborpractice strike." The fact that the walkout may havebeen "unauthorized" does not affect the nature of itor convert it to something other than an unfair laborpractice strike.My colleagues, however, state that inany event, Fullerton had no right to curtail his trip,thereby leaving his truck unprotectedand Respon-dent withoutaccessto the vehicle." The only casecited by mycolleaguesfor this propositionconcernsan employee who cut off the power from a boilerstoker preparatory to his going on strike. The employ-ee was admittedly aware of the dangers which mighthave been caused by a sudden dropin steam pressure.The Board found that the employee's act was not aconcerted activity. The act of sabotagein that case ishardly comparable to Fullerton's actionsduring thecourse of the walkout. Moreover, the only disciplinaryaction taken by Respondent at the time of the walkoutwas directed at the leader of the strike, Leonhart, whowas suspended for 3 weeks. Therefore, to the extentthe protected walkout and the refusal to drive unsafeequipmentcaused Fullerton's discharge,as assertedby Respondent, the dischargefor such reasons alsoviolates the Act.This leaves the following incidents, asserted by Re-spondent,as reasonsfor the discharge. On May 11Fullerton forgot to get an advance from Respondent'streasurerand Higley telegraphed the money to Full-erton at a cost to Respondent of approximately $4.Fullerton was involved in an accident on May 14, buthe immediately reported the accident to Higley andreceived no reprimand. Fullerton's final transgressionoccurred on May 17, when his wife called Higley 30minutes lateto inform Respondent that Fullerton was14N.L.R.B. v. Pecheur Lozenge Co., Inc.,209 F.2d 393 (C.A. 2, 1953).15Thiswas not alleged as a justification for Fullerton's discharge.In fact,the record reveals that Strayer conceded that he considered Fullerton's fail-ure to "drive on for two hours until sunset"as oneof thereasons for thedischarge.In any event,as heretofore described Fullerton attempted to com-ply with Higley's instructions with respect to the trailer. ERIE STRAYERCOMPANYnot coming to work that day. All of these assertedreasons for Fullerton's discharge involve conduct thatoccurred subsequent to May 8, the date on whichStrayer stated that Respondent should get rid of Full-erton, and on which Higley acknowledged his warn-ing about the consequences of union activity. Thusthese reasons can hardly be regarded as the sole andindependent causes of Fullerton's discharge.In sum, Respondent threatened to discharge Full-erton if he became a union steward, Fullerton did so,and was fired by Respondent who told him that thiswas indeed the reason for firing him. Two of the addi-tional reasons Respondent asserted for the discharge,(1) Fullerton's participation in the walkout and (2) hisconcern over and refusal to operate unsafe equipmentwere concerted and protected activities, so that hisdischarge for these reasons likewise violated the Act.Iwould so find, and remedy Fullerton's unlawful dis-charge.DECISIONSTATEMENT OF THE CASEBENJAMINA. THEEMAN, Administrative Law Judge: Thecomplaint I in this case alleged that Erie Strayer Company(Respondent) in April and May 1973 engaged in and isengaging in unfair labor practices affecting commerce with-in the meaning of Sections 8(a)(1)(3) and 2(6) and (7) of theNational Labor Relations Act, as amended, 29 USC § 151et seq.(the Act) by (a) Higley, the traffic manager, threaten-ing employees with loss of employment if they engaged inunion activities, and (b) discharging employee Paul Full-erton because of his union activities.In its answer,Respon-dent admitted certain jurisdictional facts, denied that itcommitted any unfair labor practices, and affirmativelypleaded that Fullerton was a probationary employee whosework did not measure up to the standards necessary to keepemployees beyond the probationary period.Pursuant to notice,the hearing in this case was held inErie, Pennsylvania, on August 29 and 30, 1973.2 All partiesappeared and were represented by counsel. They were givenfull opportunity to participate, adduce evidence, examineand cross-examine witnesses,and present oral argument.Briefs were submitted that have been read and considered.Upon the entire record and from my observation of thewitnesses,Imake the following:FINDINGS OF FACT1.BUSINESSOF THE RESPONDENTRespondent, a Pennsylvania corporation with its princi-pal office located in Erie, Pennsylvania, is engaged in themanufacture of cement batch bins and buckets. During the1 Issued on July 31,1973, based on a charge filed May 21,1973, and anamended charge filed on June 6, 1973.2All dates hereafter mentioned are 1973 unless otherwise indicated.349past 12-month period,theRespondent purchased goodsand materials valued in excess of $50,000 directly fromoutside the Commonwealth of Pennsylvania for use at itsErie facility.During this same period,Respondent shippedand sold goods valued in excess of $50,000 from its Eriefacility directly to points outside the Commonwealth ofPennsylvania.It is found,as admitted,that Respondent is now, and atall times material herein has been,an employer engaged incommerce within the meaning of Section 2(6) and(7) of theAct.11.THELABOR ORGANIZATIONIt is found,as admitted, that International Association ofBridge,StructuralandOrnamental IronWorkers,Shopmen's Local 642,AFL-CIO (Union),is and has beena labor organization within the meaning of Section 2(5) ofthe Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe issues in this case have been adequately set forth inthe Statement of the Case above.B. The Locale and the CharactersThe events in this proceeding stem from the Respondent'straffic department as headed up by its trafficmanager,Richard C. Higley. Higley was hired by Respondent onFebruary 5, 1973, 23 days before Fullerton was hired. Hisemployment with Respondent was Higley's first experiencein a unionshop, having never been employedin a unionshop before. This fact was brought out when Higley attend-ed the regular union-managementmeeting in February 3and some question concerning a breach of the union con-tract was brought up in which Higley had been involved.Under Higley were five driver-mechanics: three of themincluding Fullerton and Gentile werelong distance inter-state drivers, the other two were local drivers. When notengaged in driving the men did repair and mechanical workin the shop.The shop or floor steward who represented the driverswas a man called John Beers. He was not a driver but wasan employee in the supply department and represented theemployees in that department also. Higley and Beers did notget along harmoniously.4Robert L. Strayer has been with Respondent for 31 years.During the period in question he was vice president andplant superintendent. He was also responsible for the rela-tionship between Respondent and the Union.The union officials who participated in the events of thisproceeding were Ronald Brnilovich, financial secretary andacting business agent, not an employee of Respondent; andFrank Leonhart, Jr., chief shop steward .5 The latter was3 See sec. E, below.The disagreement apparently stemmed from the fact that Beers was nota driver and not familiar withdriverproblems and activities.5Glenn Taylorwas assistant chief steward. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployed byRespondent sinceJanuary 1971.C. Credibility of WitnessesAgain, as in too many Labor Boardcases, the decision inthis proceeding is dependent entirely upon the resolution ofthe credibilityof witnesses. It is considered extremely re-grettableand an unfortunate commentaryon Board casesthat witness come to the hearings as a matter of courseprepared to tell something other than the truth of the eventsthat occurred. As background, it appears as the recordshows that Respondent in the regular course ofits businessmay not have always been in compliance with the variouslaws governing the operation of tractor-trailers over thehighways.6 The record also shows that the drivers knowinglyoperated vehicles ina mannerthat did not conform to theseregulations.7In addition, it is concluded that drivers onreturntrips drove extra miles in order to add to their ex-penseaccounts.While these practices of the Respondentand the drivers may be "all too human," they do reflectadversely on the testimony of the persons who indulge inthem.The determination of the facts hereinhas, as amatter ofcourse, been made more difficult by the need to resolvecredibility. The unraveling of the tangledskeindue to themany resultant conflicts has been painstakingly done. Fromtheir demeanor and their testimony, it is considered that asto certain material and relevant matters of this proceedingneither Fullerton nor Gentile are crediblewitnesses. Insome placesas will be shown Higley wasvagueand illogical.Leonhart included times in his testimony that were notconsistent.Strayer stated he was unaware of the conversa-tion between Higley and Fullerton at the meeting on May8,8 andit strainscredulity that under the circumstancesunder which the exchange occurred Roger Strayer shouldnot have been aware of it.In makingthese credibility determinations the pertinenttestimony of all witnesses has been consideredas well astheir demeanor. In addition,inconsistenciesand conflictingevidence were considered and set forth herein. The absenceof a statementor resolution of a conflict in specifictestimo-ny, or of an analysis of such testimony, does not mean thatsuch did not occur. SeeBishop and Malco, Inc., d/b/aWalker's,159 NLRB 1159, 1161. Further, to the extent thata witnessis credited only in part,it isdone upon the eviden-tiary rule that it is not uncommon "to believe some and notall of a witness' testimony."N.L.R.B. v. Universal CameraCorporation,179 F.2d 749, 754 (C.A. 2, 1950) reversed onother grounds, 340 U.S. 474 (1951);N.L.R.B. v. UnitedBrotherhood of Carpenters and Joiners of America, Local 517,AFL [Gil Wyner Construction Co.],230 F.2d 256, 259 (C.A.1, 1956); cf.N.L.R.B. v. Florida Citrus Canners Co-Opera-tive,288 F.2d 630, 638 (C.A. 5, 1961).6 Truckswere sent on theroad withtires in a smooth and dangerouscondition.See also In. 7.7 Seesec. 1,2(d) below. See also Fullerton's admissionsto Higley made onMay 18.He said, "All the time I have workedhere, I've worked here a year... and I've handled hot loads for you,illegal loads without permits... .8 Seesec.H,5.D. Collective-Bargaining Agreement Between Respondentand UnionRespondent and the Union as of January 31, 1972, en-tered into a collective-bargaining agreement expiring onJanuary 30, 1975. This agreement was in effectat all timesthat Paul Fullerton was an employee of Respondent. Saidcontract contained the following provision:Employees shall be regarded as probationary employ-ees until they have worked for the Company within thebargaining unit . . . an aggregate total of sixty (60)days within the period of three (3) months from the firstdate of employment, and during such probationary pe-riod all the provisions of this agreement shall apply tosuch employees except the provisions of Subsection(B)of this Section;' however, should any such probation-ary employee be discharged or laid off, the Companyshall be under no obligation to re-employ such personSaid contract also contained clauses providing for unionsecurity, grievance and arbitration procedures.E. Respondent's Union HistoryRespondent has operated under a collective-bargainingagreement with the Union since 1951. The present collec-tive-bargaining agreement was executed after a 4-monthstrike of the employees. The latter returned to work after thecontract was executed. The union contract provided for afour-step grievance procedure. The first step was to be han-dled by a conference with the foreman. The next three weremore formal and involved more persons. Further, griev-ances necessitatingimmediate action were to be handledduring working hours without loss of pay. Brnilovich testi-fied that Respondent felt in connection with some of thegrievances, "they were just being pulled off the floor, pro-duction was being stopped.... " At his suggestion and inagreementwith the then plant superintendent (Strayer'spredecessor) weekly meetings were set up between Respon-dent and the Union for Tuesday at 4 p.m.10 to handle thesematters.llAs Leonhart testified, "a lot of times the griev-ances were settled right in that meeting without going anyfurther."The record contains no information as to the cause of the4-month strike or its conduct. Other than the allegations ofthe complaint herein and the facts offered by the GeneralCounsel to support them, the record contains no evidenceof union animus or antiunion action attributable to Respon-dent.l2Subsec. (B) provided for seniorityand privilegesaccompanying it.1°Working hourswere from7 a.m. to 3:30 p.m.1The first meetingtook place in February. Later bymutual agreement themeetings were biweekly but eitherparty couldrequest a meeting for theTuesdayon which no meeting was set.12The GeneralCounsel to point upRespondent's antiunion action andanimus refers toa walkout of the employeeslasting3 days: May 9,10, and11.The walkout occurred because Leonhartinformed employees of thealleged threat to discharge Fullerton and that Respondent unilaterallychanged overtime arrangements.He urged the employess"to dosomethingaboutit."They "lockedup their tool boxes and we walked out." Leonhart ERIE STRAYER COMPANYF. Paul Fullerton: Employment Relationship With Respon-dentOn February 28, 1973, Fullerton was hired by Higley asa driver-mechanic. His duties were to drive Respondent'stractor-trailers on interstate long-distancehauls and whennot driving to work in the shop as a mechanic.13 Prior toFebruary 28, Fullerton had been used by Respondent as acontract driver. Under this arrangementhe was not an em-ployee but was paid on a load basis driving Respondent'sequipment. He first drove as a contract driver in May 1972.On January 22 and 26 and February 22 and 26,he againdrove for Respondent as a contract driver. Higley hiredFullerton for the two February loads.On May 18, 1973, Fullerton was discharged.His noticeof discharge stated "Not suitable for Erie Strayer Driver-Employee." Higley and Strayer eachtestifiedthat whendischarged, Fullerton was still a probationary employee,that he was fired forcause.14G. Fullerton 's Union ActivityFullerton joined the Union in early March immediatelyafter he was hired." Shortly afterward he signed a checkoffauthorization. Union dues were deducted from his pay untilthe time of his discharge. On April 22, Leonhart recom-mended and nominated Fullerton as steward for the trafficdepartment. That evening the Union elected him. By April24, Leonhart and Taylorthe assistant chief steward hadadvised Higley of Fullerton's stewardship.H. HigleyThreatens Fullerton About Union Involvement1. IntroductionThe complaint alleges that Respondent in or about April1973, through Higley, threatened employees with loss ofemployment if they engaged in union activities. The proofof this statement is in conflict. The General Counsel's wit-nesses tell one story, Respondent's, a somewhat differentstory: The proof covers a period from April 24 throughMay 8 and the conflict requires resolution. The followingstatement and analysis accomplishes that end by dealingfirstwith the facts presented by the General Counsel's wit-nesses; then with the facts presented by Respondent's wit-nesses;and finally with the resolution of the disagreement.2. Fullerton's versionOn April 24 16 Higley and Fullerton had a conversationwas suspendedfor 3weeks because of this occurrence.Neither he nor theUnion grieved the suspension.The GeneralCounsel has failed to show withregard to this walkout that Respondent's actions toward the Union or theemployeeswere in any mannerimproper.This is a rough summary of the driver-mechanics'duties. Respondentmaintained a detailedjob descriptionof the duties of a driver-mechanicwhich was extant when Fullerton was hired.14 Time records were not introducedto verifyFullerton's probationaryperiod.On the record,however, it is found that on May18, 1973,Fullertonwas aprobationary employee.15Fullerton was a member of the Teamster's Union,Local 300,before hisemployment by Respondent.351in Higley's office. It was close to quitting time. Tony Gentileand another unnamed driver were present. According toFullerton the following occurred:Q. How did you come to be in the office?A. It was getting close to quitting time. We alwaysmet there so we could get together on what we weregoing to do the next day, if we were going to have a runor work in the shop or what we were going to do.Q. Tell us just what happened?A.We got in an argument in his office and we weretold not to get involved in the union or he would firethe whole bunch of us. He was talking to me and Tony,he would hire all new drivers and he asked me whywe were joining the union and I said I thought weneeded a steward down here so we can keep tabs onwhat belongs to the five of us. He said he thought itwas a good idea because he was having such a hardtime with the floor steward, John Beers.Q. Do you recall anything else that was said?A. No, sir.It was that same night at the union meeting that LeonhartnominatedFullerton to be steward for the traffic depart-ment and the members voted him into office.3.Gentile in Effect Corroborates FullertonGentile testified that the meetingwith Higley took placeon the day the unionmeeting washeld.IAccording toGentile,the followingconversation took place:A. Paul and I were in there, in the office with anoth-er truck driver and we were talking in front of Mr.Higley about going to the union meeting that night andthe possibility of electing a union steward for that area,the Supply Room area and Paul had already expressedhis desire of being the union steward and Mr. Higleysaid, that we shouldn't get involved. If we got too in-volved in the union, he would fire all three of us andget new truck drivers.On cross-examination Gentile testified:Q. The conversation in Mr. Higley's office, .... doyou recall, Mr. Higley, at the time you were saying oragreeingwith the statement by Mr. Fullerton that theTraffic Department ought to have its own steward?A. Referring the matter-he did say the traffic de-partment ought to have its own steward, yes.Q. You say, "he," are you referring to Mr. Higley?16Fullerton first testifiedpositivelythat the datewas April22.Whenshown a calendar and it was pointedout that April 22 wasa Sunday, hechanged the date to the24th, "the last Tuesdayof the month,whatever dateit falls on."17Thiswould place the meetingon April 24. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDA.Mr. Higleysaid theTrafficDepartment-well, Ibelieve what he said was this section ought to have itsown union steward.Q.Was the gist of it that you needed representationby someone who is familiar with the truck driver, me-chanic problems as opposed to the other people?A. I believe the gist of it was that Mr. Higley andJohn Beers couldn't get along too well.Q.Who isJohn Beers?A. Union Steward on the assembly floor.Q. In the shop?A. Yes,he was our union steward.Q. It is yourtestimony then that Mr. Higley on theone hand agreed with or at least did not dissent fromdealings with the different stewards from the TrafficDepartmentbut on theother hand said to you, "don'tget involved with the union" ?A.Mr. Higley didn'twant us to get involved withthe union because-Q. Not whathe wanted, but did he say bothof thosethings?A. Yes,he did.Q. Get a steward to represent these five fellows be-cause you need it for any reason,but at the same time,don't get involved with the union?A. Yes.Q. He didn't voice any objections to dealing with thestewards or the truck drivers,did he?A. No, not withdealing with a steward for the truckdrivers,but against one of his truck drivers being oneof the stewards.Q. It is your sworn testimony here that he said, ifyou're too involved I'll fire all of you and get new truckdrivers,is that what you're telling us?A. He said, "all three of you and I'll hire new truckdrivers."4.Higley denies that he made any threatsHigley testified that he held a meeting with Fullerton onApril 24 at the close of the workday. At some unspecifiedtime Gentile was present but not for the entire meeting.Fullerton denied that there was any conversation"concern-ing stewards for the Traffic Department." He also deniedthat he ever told Fullerton "he would be fired if he got tooinvolved with Union affairs." He admitted that he made thestatement,"what are you doing tonight"and Fullerton'sanswer was that he was going to the union meeting. Higleyadmitted that he was notified of Fullerton's stewardship aday or so after he was appointed.Higley then testified to ameeting with Fullerton the morning of Friday, April 27. Themeeting took place as follows:A. Paul came in the office-thiswas after 7:00o'clock Paul came in the office and I said, "I under-stand you're the new steward," and he said, "yes," andmy conversation at that point was, "I think it's a goodidea,"in referenceto the problems in the Traffic De-partmentthat they have had or could have. They wouldhave representation, someone who could understandthis and I couldn't refer to any specific incident but justin general I said, "I've had a couple cases where I havetried to explain some of the problems of the TrafficDepartment and they don't understand, they don't un-derstand the Traffic Department."Q.Who is the "they" ?A.-When I attended these Tuesday night unionmeetings. That was the gist of the conversation.Q.Was anyone else present during that conversa-tion?A. No, sir.Q.Was there any conversation-have you ever hada conversation with Mr. Fullerton about involvementwith unions or the union affairs?A. In answer to your question, specifically, I had aconversation with him regarding-I can't say it wasspecifically regarding the union, no.5.The union-management meeting of May 8On Tuesday, May 8 the weeklymeeting between manage-ment and the Union occurred. When it opened the Unionwas represented by Brnilovich, Ted Rathburn, recordingsecretary, Frank Leonhart, and Glenn Taylor. Fullertonhad been out on the road and came in about 30 to 40minutes afterward.Management was representedby Stray-er and Higley. Three items had been discussed and thefourth was in discussion when Fullerton arrived. After hisarrival, words passed between Fullerton and Higley whichare discussed in the next paragraphs. About the same timethe meeting became heated, loud words were spoken, andthe meeting got out of hand. It broke up when Bmilovichleft and the union men followed him.Fullerton testified on direct examination that at thismeeting after Strayer had said he didn't want any of thedrivers operating unsafe vehicles:A.Mr. Higley told us that he had told us not to getinvolved with the union that we were a small bunch andthree of you were on the road, and he didn't know I wasa steward.On cross-examination, Fullerton testified:Q. At that regular meeting that took place on theafternoon of May 8th, you were present or came later,as I understand it?A. Yes.Q.Was there any discussion about involvementwith the union at that meeting?A. Yes, sir.Q.What was that discussion?A.Mr. Higley told us when everyone was there thathe didn't want us-he told us not to get involved, we ERIE STRAYER COMPANY353were a small bunch and we didn't need to be messingaround.Q. You're telling me that Higley said that?A. Yes, sir.Q. All the stewards were there.A. He wasn't talking to them. He was telling themwhat he had told me. He said, "that's right, I told younot to get involved. You're a small bunch and you'reon the road." He wasn't telling them not to get in-volved, he was telling them what he told me.Leonhard testified that he overheard the conversationbetween Higley and Fullerton; that it went as follows:Q. Tell us what happened there? Were you there atthe beginning of the meeting?A. Yes, I was there at the beginning of the meeting.Paul had been out on the road and hecame in themeeting late and we were talking something about agrievance and then he got to talking about the tires andPaul just said to Higley, "why don't you admit to thefellows you told us you would fire us if we got involvedwith the union," so Higley kind of hedged around alittle bit and said, "yes, I told you you're on the roadmost of the time, don't get too involved."On cross-examination, Leonhart testified:Q. (By Mr. Stroh) As I understand your testimony,you were never present and never heard Mr. Higleymake any threat against Mr. Fullerton or any otherperson concerning discharge for union involvement oractivities, is that correct?A. No, I testified that at the Tuesday night meetingon May the 8th, Paul Fullerton confronted him and hehedged around and finally said, "yes, I said, don't getinvolved because you're on the road most of the time."statementto Fullerton that if he got involved with theunion he would be fired, is that what you heard?A. I heard Paul say that and I heard Dick say, "yes,I said,don't get involved."Q. Didn't you also-is ityour testimony that youheard Mr. Higley say, "don't get involved because theywere drivers and were out on the road? "A. Yes. Dick said, "don't get involvedbecauseyou're out on the road most of the time.Q. Out on the road, you mean away from the plant,away fromthe in-plant problems?A. That's right, they're driving on the road.Q. And in terms of the involvement,itwas men-tioned by Mr. Higley?A. Yes.Q.Wasit alsostated to be in connection with beinga Steward for the truck drivers or the Traffic Depart-ment?A. All that was said was just like I stated.He said,"I told you, don't get involved." Nothing was saidabout a steward, a union member or anything.He justsaid,"don't get involved."Brnilovich testified both on direct and cross-examinationthat he overheard the conversation between Higley andFullerton; that it went as follows:... and there was a passing of words between Mr.Fullerton and Mr. Higley and Mr. Fullerton said, "isn'tit true that you said for us truck drivers not to getinvolved because we were on the road," and Mr. Higleysaid, "yes, I did... .Higley testified that the conversation with Fullerton at theMay 8 meeting occurred in the following manner:Q. . . . Were there any otherstatements or allega-tions by Mr. Fullerton?A. . . . he . . . said, "look Dick, be honest, tell himthat you told me you were going to fire me," and I satthere and I said, "Paul, I didn't say that. I was talkingabout involvement... .*Q. At notime during the meeting of May 8th, 1973,the meeting you're referring to, did Mr.Higley say toMr. Fullerton that he had better not get involved withthe union or he would get fired,is that correct?A. No, he didn't say those words.Q. As I understand what you heard was a statementby Mr. Fullerton raising the issue that Higley on someprior occasion which you were not present, made aStrayer, though present at all times at the meeting, testi-fied that he could recall no conversation at the May 8 meet-ing about "Mr. Fullerton getting fired for involvement withthe Union." 18Analysis and Conclusions Showing That Higley Threat-ened FullertonIt is concludedthat on April 24Higley threatened Full-erton with discharge in the event he became involved with18 Strayer made a brief memorandum of the events at the May 8 meetingwhich was received in evidence.The Fullertonmatter was not mentioned init.Theomission strains credulity in view of the foregoing testimony of theothers present at the meeting. 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDunionactivities.Nevertheless, the Fullerton version of theApril 24 conversation is not creditedin full. So much there-of as states"he asked us why we're joining the Union" is notcredited. The statementis notprobable in light of the factthatRespondent's plant wasthen functioning under aunion-security clause and Higley knew that the drivers wereunion members.It is found that at the May 8meetingthe word "Union"and the words "union activities" were not mentioned byHigley in his conversation with Fullerton.It isnoted thatFullerton does not mention the word Union in his cross-examination testimony of the May 8 conversation, thoughhe does use the word on direct. Further, the testimony ofLeonhart and Bmilovich show that the word union was notmentioned. Both of them testify that there wasa discussionabout "involvement."In two instancesHigley admitted that in the April 24conversation with Fullerton he was talking "involvement."The firstadmissionoccurredin responseto the question byhis counselwhether he "ever had a conversation with Full-erton about involvement with unions or the union affairs? "Higley answered, "I had a conversation . . . I can't say itwas specifically regarding the Union, no." The second oc-curred when he made thestatementat the May 8 meetingthat he "was talking involvement"in hisearlier conversa-tion with Fullerton. On the basis of demeanor and the re-cord as a whole Higley's version of the conversation withFullerton in April is not credited.19Gentile does not testify that the samelanguageoccurredin the April 24meetingas that testified to by Fullerton.There is sufficientclosenesstomake Gentile's testimonycorroborative.What appearsreasonableis that Higley onApril 24 told Fullerton (and Gentile)in language expressingthe thought that Higley "was against one of his truckdriversbeing one of the stewards," and he would fire the threelong-distancedrivers because they would become too in-volved with the Union. It is not unreasonable to concludethat Higley may have intended to tell Fullerton (and Gen-tile) that if they became too involved with the Union theywould neglect their driving duties and that would be thecause for dismissal. A threat of discharge couched in termsof neglect of driving duties might very well be proper andoutside the proscription of Section 8(a)(1) of the Act. ButHigley was not that precise nor careful in hislanguage.From the testimony quoted above and the record as awhole, it is found that in April Higley told Fullerton (andGentile) in effect that he was opposed to one of his long-distancetruckdrivers becoming a union steward and thathe would fire them if they became too involvedin unionactivities. Such a threat interfered with the rights of em-ployees guaranteed by Section 7 of the Act. It is so found 2019 It isconsidered unnecessaryto make a determinationthat the April 27meeting occurred as testifiedto by Higley.20 Fullerton testified that after he was elected steward and within a weekor two afterApril 24he had two conversations with Higley on following days.The subjectwas mileage due Gentile for bringing his brother's car back toErie from NewYork afterhauling a loadto New York for Respondent.Thefirst day Fullerton spoke to Higley alone. Thisconversation was not reported.The next dayGentile was present. Higley among other things according toFullerton said"I told you twonot to get involved withthe Union; [you are]a small bunch and didn'tneed theUnion."Gentile was unable to recall thatThe above finding is made taking into consideration thetestimony of Fullerton, Leonhart, and Bmilovich regardingthe words used by Higley at the May 8 meeting. It is clearthat Higley did not mention the word "Union" or the words"union activities" at that time 21 The fact that he did not doso does not alter the finding that he didso inApril. Further,it does not destroy in any way the fact that in April, Higleywas talking union involvement. Union or union stewardshipwas the only involvement then in the picture between Full-erton and Higley.On the other hand, it is found that Higley's May 8 state-ment was not violative of the Act. It was a repetition of theApril threat. On May 8, the record shows it was Fullertonnot Higley that used the words that Higley used in April.This is clearly shown by the testimony of Leonhart andBmilovich.Higley'sMay 8 response was provoked byFullerton's insistence on an answer, and Higley's responsecannot be considered in any way a threat within the mean-ing of Section 8(a)(1) of the Act.1.Fullerton was Dischargedfor Cause1. IntroductionThe General Counsel asserts that Fullerton was dis-charged because he was a union steward. In effect, theGeneral Counsel asserts that the events on which Respon-dent based the discharge were pretextual; that the dischargeviolated Section 8(a)(3) of the Act. The record does notsupport the General Counsel.Respondent contends that Fullerton was a probationaryemployee terminated because of "demonstrated poor jobperformance." Respondent refers to a series of incidentsthat led to Fullerton's discharge, wherein Fullertonengagedin conduct that caused complaints from Respondent's cus-tomers, disobeyed instructions from his foreman, delayed adelivery to a customer, negligently damaged a truck, andbroke plantrules.This course of conduct will be dealt withbelow in time sequence and shows that the record bears outRespondent's contentions.2. Incidents involving Fullerton while in Respondent'semploya.The long way roundIn lateMarch, Fullerton and another driver named BillGrantham took loads to Suffix, New Jersey.22 After thesuch a meeting occurred,though Gentile did recall another meeting duringthe week followingApril 24,dealing with a pink slip issued to him becausehe had had a driving accident.Some question exists as to Fullerton's credibil-ity as to the conversation quoted above, based on his demeanor and thevagueness of the testimony.The failure of corroboration by Gentile carriesweight in light of the fact that it was his claim that Fullerton was thenpressing.In any event in view of the findings herein that Higley threatenedthe employees earlierinApril insomewhat similar terms, it is consideredunnecessary to make a finding with regard to the occurrence of the abovequotation in the conversationbetween Higleyand Fullerton at this latermeeting.21Rathburn,the unionsecretary,took minutes of the meeting.In view ofthe above finding it is not considered significant that his minutes were notproduced in evidence.22 The atlas shows no town of Suffix inNew Jersey.Whether Suffix or ERIE STRAYERCOMPANYloads were delivered, Fullerton (as he said "kidding aroundlike") asked one of the men employed by the purchaser"what's the longest way home so we can make some money,we get paid by the mile." Fullerton volunteered the informa-tion at the hearing that, "in order for me to go the longestway home, we would have had to go 4 or 5 hundred milesto get $50. I guess they took it serious." He testified that thedrivers are paid on a mileage basis and that Respondentrelied "on the driver telling the truth and stuff like this. IfI tell them I went 500 miles, they would believe it."The purchaser reported this "long way round" requestback to Respondent. A day or solater inMarch Higleyspoke to Fullerton about the matter. Higley told Fullertonhe didn't know whether Fullerton 23 or Grantham had madethe statement but he cautioned Fullerton "to be more care-ful on the job." Higley told Fullerton that when the custom-er calls in he doesn't get the calls first, they go to othermembers of management who in turn talk to Higley aboutit.Fullerton denied that he was told anything about this"the long way home" incident until after his discharge 24From the above and the record as a whole it is found thatHigley cautioned Fullerton in late March in the mannerstated above. It is noted that Fullerton first testified to twoconversations held with Higley after his discharge, one onMay 18, the other on May 21. The "long way home" inci-dent was not mentioned as part of either conversation. Inlater testimony he mentioned "the long way home" matterstating he was told about it after the discharge. There is noevidence of any other meeting with Higley after the dis-charge than those of May 18 and 21. In any event, it isconsidered reasonable, what with Fullerton being a newemployee of 1 month, that Higley should admonish himconcerning his behavior immediately after the incident rath-er than wait until after his discharge.b.Fullerton as steward presents some grievances to HigleyShortly after Fullerton became steward on April 24, hepresented two matters to Higley in his capacity of steward.25Both concerned Gentile. The first dealt with Gentile's claimfor mileagedue him for bringing his brother's car back toErie from New York after hauling a load to New York forRespondent.26 The second dealt with a pink slip 27 GentileCatasauqua is not significant in view of thefactthat Fullerton admitted thatthe events occurred as found herein.The GeneralCounsel erroneously as-sertsthatbecause Fullerton denies ever having been to Catasauqua,Higley'stestimony on this point is not credible.23 Accordingto Higley, Fullerton denied he had said it.24His testimonyfollows:Q. . . . did anyone say anything to you about this?A. I heard about it afterIwas fired.Q. After youwere fired?A. Yes.Q. Did you hear about it before youwere fired?A. No, sir.Q. Did Mr. Higley say anything to you?A. AfterIwas fired.Q. Before you were fired?A. No.25 The recordis not clear as to the time factor but the presentations mayhave been within I or 2 weeks after April 24.355had received for getting into an accident and damaging twoof Respondent's trucks. Only Higley and Fullerton werepresent at the pink slip presentation. Fullerton asked Higleyifhe would take the pink slip back. Higley refused. Full-erton testified that then Higley told him, "if it had been you,you being an experienced driver and doing the things Tonyhad done, he would fire me." No grievance was filed byGentile in connection with either of these matters.28c.Higley admonishes Fullerton again about the manner oftalking to the customersAbout April 30, Higley admonished Fullerton againabout his manner of speaking to customers. It occurredaftera deliverymade by Fullerton and Gentile toRespondent's customer Dalrymple Concrete and Gravel.The salesman reported back to Respondent that a driverhad been sarcastic, had been out of line, and caused somehard feelings. The driver was not identified.29 Fullertonwhen questioned by Higley stated he had no recall aboutanything of this type happening. Higley told Fullerton that"shipments have been late and that's what he'll find on thisjob." He admonished Fullerton not to "offer anycommentsto them one way or the other." Higley put this incidentdown as a verbal reprimand.d. Fullerton and Higley have a dispute about bald tiresOn Friday, May 4, Fullerton returned from a trip inwhich he took a load to Syracuse, New York.Before leavingthe plant Fullerton told Higley there were bald tires on thetractor-trailer; and that if he was caught in New York Stateit could cost " $25.00 a tire plus the wrecker fee to come outand fix the equipment." Higley did not change his ordersand Fullerton "ran the load." When he brought the tractor-trailer back, he told Higley about the tires again. Higley said"he would try to get to them over the week-end."On Monday, May 7 the bald tires were still on the tractor-trailer.Without changing the tires the tractor-trailer wasused to go to Warrenton, Pennsylvania. That evening Hig-ley called Fullerton at home told him the trailer was at theEdinboro exchange of Interstate 79, and ordered him topick it up at daylight the next day.30 In the morning Full-erton and his wife drove to Edinboro. Fullerton saw thebald tires still on the trailer and decided it was unsafe todrive.He left the trailer and with his wife returned to theplant.At the plant, Higley and Fullerton hadsome wordsover his refusal to drive the trailer. Higley told Fullerton toget to work in the stock room. Fullerton did not punch inbut reported to Leonhart. Leonhart and Higley spoke to26 See In. 20 above.27 A pink slip is a warning given to employees for improper conduct.28 The record shows these as the instances in which Fullerton exercised hisstewardship. In his disagreement with Higley about "bald tires" Leonhartrepresented Fullerton.Fullerton attended the May 8 meeting as a steward.(See sec.(d) and(e)below.)The recordcontains no indication thatFullerton's steward activities were other than normal.29 No finding is made that Fullerton was the driver.This incident is listedto show that Higley cautioned Fullerton the second time and the basis forthe admonishment.It is considered not unreasonable to speak to Fullertoneven though there was a doubt that Fullerton was the driver concerned.30 Edinboro is about 25 miles from Erie. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDFullerton. At this meeting Leonhart told Higley that Full-erton "didn't have to drive anything that wasn't safe." Hig-ley told them both there was no problem, to "get the hellout, I'll talk to you at 3:30." Then Higley told Fullerton thathe was to work in the stock room. Fullerton punched in at7:15 a.m. for that purpose. At 9:30 a.m. Fullerton and an-other driver named Smith took new tires, drove to Edin-boro, and put the new tires on the trailer. When they startedthe tractor-trailer up something was wrong with the motor.They drove to Saegerstown, the next exit on Interstate 79,and called Higley. Higley told Fullerton to leave the trailerand take the tractor to the repair shop in Erie. Fullerton didthis after arranging with the gas station at Saegerstown toleave the trailer. He left the truck at the repair shop in Erieand returned to the plant.e.The May 8 meeting betweenmanagementand the UnionThe regular Tuesday meeting between the Union andmanagementhad started. Severalitemshad already beendiscussed. When Fullerton arrived, safety while driving wasthe subject because of a pink slip Gentile had received whenhe hit a wall he couldn't see.Fullerton pointed out to Stray-er that some of the tractor-trailersdid not have wide loadmirrors on them and while he, Fullerton,as anexperiencedman could do without them, inexperienced people like Gen-tile could not. Strayer then stated that "no company em-ployee should operate any piece of equipment that was notin a safe condition irrespective of whether it was a vehiclefor over the road or a plant tool."By this time, the discussion had become quite heated.Cross conversation occurred. Among themwas theconver-sation between Higley and Fullerton about the dischargefor "involvement." See section H,5 above. Strayer then stat-ed he didn't like the way the Tuesdaymeeting was going.In responseto a question from Brnilovich he stated hewould prefer that the processing of grievances go "back tothe methods in the contract." On that note Brnilovich leftthe meeting and the otherunionmen followed. Bmilovichtestified that "There was no hard feelingsas far as we wereconcerned or anything. We weren't gettinganywhere... .You can'tget nowhere if both parties are heated. So Ithought the best thing to do was walk out and not have anyproblems."f.On May 9 Fullerton starts toAshland,VirginiaOn May 9, Fullerton reported to workas usual.Higleytold him to go and pick up the tractor that was being re-paired.While there Higley told Fullerton to affix wide loadmirrors. The repair people did not permit this. Fullertondrove the tractor back to the plant and by 9:30 a.m. had putthe mirrors on. Higley then ordered Fullerton to pick up thetrailer in Saegerstownand take it down to Ashland, Virgin-ia.The trailer was loaded with a "dimensional load," socalled because itwas 11 feet, 11 incheswide and exceededstandard specifications for shippingregulations.Permitswerenecessary to drive "wide loads" on the roads of Mary-land,Virginia, and Pennsylvania. To comply with thesepermits, the load was required to be driven only at certaintimes of the day through urban areas, carry certain wideload signs, and could not be driven after sundown andbefore sunup.g.On May 9, Leonhartinduces theemployeesto go on "anunauthorizedwalk-out"Shortly after noon on May 9, the union employees of theplant, at the urging of Leonhart, walked out and struck theplant 31 The walkout lasted through May 10. The employeesreturned to work on May 11.h.The night of May 9, Fullerton stays at Breezewood whenordered tocontinuedrivingFullerton picked up the load at Saegerstown. Apparently,as he admitted, he was aware that something was "going on"at the plant. During the day he tried to talk to Higley andwas told he was not there. The person he talked to told himto continue on to Breezewood.Here the record is somewhat confusing. Fullerton testi-fied that he talked to Higley twice from Breezewood, onceabout 4:30 p.m. and the other time at 6 p.m. Higley testifiedhe spoke to Fullerton only once, from his home at about 6p.m.It is considered unnecessary to determine how manyphone calls were made. The significant facts are that whenFullerton spoke to Higley at 6 p.m. both knew the walkoutwas taking place and Higley told Fullerton to continue driv-ing as longas he could that day. Fullerton's testimony isopen to question. On direct examination Fullerton testifiedthat he spoke to Higley at 4:30 p.m. and again at 6 p.m.During the first conversation Higley told him to continuedriving and he told Higley he couldn't because he was in anurban area. By 6 o'clock both Fullerton and Higley wereaware that the walkout had occurred.32 Fullerton statedHigley repeated his instructions to continue driving till darkand to call him in the morning.On cross-examination Fullerton did not mention the 4:30p.m conversation. The examination dealt with the 6 p.m.conversation. Fullerton shilly-shallied. He told Higley hewould not drive on and then he told Higley he would driveon. In any event, Fullerton did not drive on but stayed atBreezewood for the night. His statement that he was in anurban area was incorrect. A Pennsylvania Department ofTransportation map placed in evidence showed thatBreeze-wood was not an urban area. From the foregoing it is foundthat Fullerton in fact informed Higley he was going aheadbut refrained from continuing because of the walkout in theplant 3331The recordindicates that the walkout was unauthorized.Neither theGeneralCounselnor the ChargingParty contendsto thecontrary.As a resultof the walkout,Leonhart was suspendedfor 3weeks. The record does notshow that the suspension was grieved or contested.32 Fullerton in the meantime had telephoned his wife who told him of thewalkout.33Respondent points out another reasonwhy Fullertoncould have contin-ued on May 9. The tractor-trailer contained a sleeping bunk.Fullerton couldhavepulled in at a rest stop and sleptthere forthe night.This reason hasno weight absent a showing that thiswas companypractice.Fullerton testi-fied without contradiction that he usuallystayedovernight at motels becausethe Companypaid his expenses. ERIE STRAYERCOMPANY357i.The wide load is delayed inits arrivalat AshlandOn May 10 about 7 a.m. Fullerton telephoned Higley thathe was not driving because of the strike.34 Higley told himto securethe trailer, park it at the truck stop, leave the keyswith the manager of the truck stop, and return to Erie. Thetruck stop manager refused to accept the keys. Fullertoncalled the plant. In Higley'sabsence, he spoke to a secretaryand informed her that he was keeping the keys and bringingthem back with him. Higley got this message that day atabout 8 to 8:30 a.m. Fullerton did not report to the plantthat day but came in the next day, Friday, May 11. Whenhe reported he had withhim the originalpermits that hadbeen with the truck for wide load passage over the high-ways.In the morning of May 10, the Ashland customer calledHigley to find out about delivery of the load because theirjob and crew were waiting for its arrival to complete thework at hand. Higley arranged with them that they send atractor to Breezewood to pick up the load. The customer didthis on May 11. When they arrived they had new keys madein order to get into the truck. Because Fullerton had broughtthe permits back with him, Higley stated he was compelledto have the "load" repermitted; that the repermits weretelegraphed by Virginia and Maryland to Breezewood 35j.Fullerton forgetsto take his expenses advanceAbout 3:15 p.m. Friday,May 11, Higley told Fullertonhe was to goto Ashlandon Monday,May 14. Also, he toldhim to get an advance from the company treasurer. Full-erton left without doing so. OnMay 14,pursuant to a tele-phonic request from Fullerton received that morning,Higley telegraphed$100 to Fullerton at Breezewood.36ees who are absent or late to call a certain number within20 minutes of starting time. Starting time that day was about7 a.m. His wife did call but at 7:50. Fullerton stated that hewas sick; his wife let him sleep. Further he said she had notread the rules nor had a copy of the contract.in.Fullerton is dischargedOn May 18, the Friday of the foregoing week, Fullertonwas discharged for the reason that he was "not suitable forErie Strayer employee" as stated in his discharge slip. Hig-ley stated that other reasons for his discharge were "hisconduct primarily, his attitude, disregard for any instruc-tions."According to Higley and Strayer, Fullerton's dis-charge did not occur spontaneously. On May 8, Higleyreported to Strayer the activities that had taken place onMay 7, and the morning of May 8, resulting in the trailerremaining at Saegerstown.37 At that time Strayer respondedthat Fullerton was not "an Erie Strayer Truck Driver" andthat Higley "should do something about it." Higley statedfurther that the concept that Respondent "ought to get rid"of Fullerton "was probably brought up the week of May 7. "On May 11, Higley requested the accounting department togive him a copy of Fullerton's complete employment recordincluding his work as a contract driver. His purpose was tocheck Fullerton's status as a probationary employee. OnMay 18, Strayer as a result of Higley's computations con-cluded that Fullerton was still in probationary status. 38 Hig-ley and Strayer discussed the events that had occurred as arenarrated above. Strayer made the decision to dischargeFullerton.39 The discharge slip was filled in by Higley. BothStrayer and Higley signed it. Later that day Higley delivereditto Fullerton telling Fullerton this was not "Strayer'sdoing" but "I'm the one that's doing it."k.Fullerton has an accidentOn May 14, on the way to Ashland, Fullerton was in-volved in an accident south of Altoona. According to hisown statement the load he was carrying was over-length. It"hung over the top of the cab and when I turned to the left,the load swung to the right." He hit another trailer that wasparked; the accident occurred in the daytime and he had noexcuse for its happening. Fullerton immediately reportedthe incident to Higley.1.Fullerton fails to show for workFullerton returned to the plant on May 15. He workedWednesday, May 16, without incident. Thursday, May 17,he did not show up at work. When asked by counsel if hecalled in, he responded "Yes sir . . . my wife called Mr.Higley." On cross-examination, Fullerton stated that he wasaware of the plant rules then in effect that required employ-34 In essence, this admission is confirmation of the findingthat he did notcontinue the nightbefore becausehe was aware of the walkout.35 The recordisnotclearthatthe Companyhad new permits issued.Respondent'soriginal offer in evidence as proof of the new permits werepermits issuedon May 14 for aload moving on thatday to Ashland.36 The cost to the Company was approximately $4.Analysis and Conclusions with Regard to Fullerton'sDischargeThe record is replete with instances where Higley hadrequested Fullerton (and other drivers) to drive tractor-37When asked on cross-examination if he told Strayer about"Fullerton'sobjections to the bald tires,"Higley replied "I explained all details to him."BAs shown above, probationary status did not permit the probationer toachieve seniority under the contract. Fullerton's probationary status has nospecial significance in this case,in light of the fact that he was dischargedfor reasons other than those that would be violative of the Act. The GeneralCounsel indicated that whether Fullerton was a probationary employee ornot is immaterial to this proceeding.He properly urges that this case shouldnot be deferredunderCollyerInsulatedWire,192 NLRB 837.Respondenthas not raised the issue. A grievance has been filed on Fullerton's dischargeinwhich Respondent has consistently taken the position that Fullerton'sdischarge is not subject to the grievance procedure because Fullerton is aprobationary employee. If Respondent's contention is upheld, the arbitrationprocedure would then not resolve the issues raised in this case. Accordingly,it is decided that this case shall not be deferred.39 Strayer's testimony was:Q. On what basis did you make that determination?A. I had received complaints from the sales department, when he wason the job site with customers.I saw his attitude around the plant anditwas at that time that I made a mental comparison between PaulFullerton and other drivers that the company had had over the years andin my mind this man didn'tmeasure up to their abilities or performance.I therefore told Mr. Higley to terminate Paul Fullerton. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrailers under conditions that apparently were not safe ornot in full compliance with safety regulations. How muchFullerton's objections to such situations caused Strayer tolook upon him as "not an Erie Strayer driver" is difficult todetermine 40 In any event, the history of Erie Strayer's unionassociations since 1950 do not bear out a contention that itwas Fullerton's activities as a union steward that caused hisdischarge. It is concluded that Higley's statement may beconsidered the basis for suspicion that Fullerton was dis-charged because he was a union steward. But it is consid-ered that the events that followed Higley's statement do notwarrant a conclusion that Fullerton was discharged becauseof his union activities. Fullerton's "long way home" episode,his refusal to drive with bald tires, his refusal to drive thenight of May 9 when the walkoutwas on,his episode offorgetting the advance, his accident while driving, his failureto report absent in accordance with the rules all happeningwithin a space of a few weeks and taken cumulatively morereasonably constitute the reasons for the discharge as ad-vanced by Respondent 4' It is considered neither likely norreasonable on the record as a whole that Respondent sin-gled out Fullerton from all the union stewards to dischargehim for being a steward or used the above series of eventsas a pretext to discharge Fullerton because he was a stewardparticularly in the light of Respondent's constant dealingwith the Unionstewardsand the Union. 42Upon the foregoing findings of fact and on the record asa whole,Imake the following:CONCLUSIONS OF LAW1.Erie Strayer Company is,and at all times materialherein has been an employer within the meaning of Section2(2) of the Act, and engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. International Associationof Bridge,Structural andOrnamental Iron Workers, Shopmen's Local 642, AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act.3.The evidence shows that Respondent by threateningemployees with discharge for engagingin union activitieshas interfered with, restrained, and coerced employees inviolation of Section 8(a)(l) of the Act.4.The evidence fails to show that Respondent by dis-charging Fullerton has violated Section 8(a)(3) of the Act4340 Note Strayer's statementat the May8 meetingaboutsafe vehicles andtools.01Fullertonwas dischargedwithout a previous warning.The record doescontain evidence thatsome probationaryemployees received warning slips.The Union contract did not provide for such a practice nor does the GeneralCounsel show that such was the practice at Respondent's plant.Under thesecircumstances,Fullerton's dischargewithout awarning slip is not consideredunduly significant.42 This statement appliesto Higley alsowho showed some evidence of anunfriendly attitude to theUnion.As admitted by the union members, Higleytold them he thought the truckdriversshould have steward representation. Asthey further admitted Higley's main objection, as statedabove,was to oneof the drivers being that steward.43 It is clear from the record that Respondent ran its plant at times soeconomically that instances may have occurred where the conditions of thetractor-trailer on the road,or the instructions given the driver, may not havebeen entirelyin compliancewith the variousexisting traffic or transportationv. THE REMEDYIt having been found that Respondent has engaged incertain unfair labor practices, it is recommended that itcease and desist therefrom and that it take certain affirma-tive action which is necessary to effectuate the policies ofthe Act. As above stated, Higley's threat was an isolatedinstance of antiunion coercion in Respondent's pattern ofotherwise acceptable behaviorvis-a-visthe Union. Someconsideration was given to the idea of treating the singleinstance as,de minimusand recommending that no ceaseand desist order issue. However, two things make the threata serious matter: Higley's general demeanor, 44 and the factthat a threat of discharge for union activities goes to theheart of the Act. After the threat, neither Higley nor Re-spondent indicated to the employees that the threat wasimproper or that it would not occur again. Higley's denialthat he made the threat and his general incredibility reason-ably leads to the conclusion that he might do somethingsimilar again.Under the above circumstances and the re-cord as a whole it is recommended that a cease-and-desistorder issue.RECOMMENDED ORDER45Upon the basis of the foregoing findings of fact and con-clusions of law, and upon the entire record in this case, itis recommended that Erie Strayer Company, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Threatening employees with discharge in the eventthey become involved in union activities.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theirright to self-organization, to form, join, or assist Interna-tionalAssociation of Bridge, Structural and OrnamentalIronWorkers, Shopmen's Local 642, AFL-CIO, or anyother labor organization to bargain collectively throughtheir representatives, or to engage in other concerted activi-ty, or to refrain from such activity, except as such right maybe affected by some agreement as provided in Section8(aX3) of the Act.2.Take the following affirmative action, which is neces-sary to effectuate the policies of the Act:(a)Post at each of its places of business in Erie, Pennsyl-laws. It is not the purpose of the decision to determine the legality of suchoperations. An employee who is discharged for a refusal to carry out ordersthat might be considered illegal may have an action with regard thereto inanother forum.Such an action doesnot properlylie before this Board unlessitcan be shown that the discharge in whole or in part was for reasonsproscribedby the Act."This includes his newness to the union shop,and the refusal to speak toLeonhart,chief steward,during working hours on what might be considereda dangerous matter, the drivingof a truckwith bald tires.45 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions, and recommended Order herein shall, as provided in Section102.48 of the Rules and Regulations,be adopted by theBoard and becomeits findings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes. ERIE STRAYER COMPANY359vania, copies of the attached notice marked "Appendix," 46Copies of said notice, on forms provided by the RegionalDirector forRegion 6, after being duly signed byRespondent's representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, or cov-ered by any other material.(b)Notify the Regional Director for Region 6, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint herein bedismissed insofar as it alleges any unlawful conduct otherthan that found above.46 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of the NationalLaborRelations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board."WE WILL NOTin any like or related manner interferewith,restrain,or coerce any employee in the exerciseof his or her right to join or assist International Associ-ation of Bridge,Structural and Ornamental Iron Work-ers,Shopmen'sLocal 642,AFL-CIO,or any otherlabor organization to bargaincollectivelythrough theirrepresentatives,or to engage in other concerted activi-ty, or to refrain from suchactivity,except as such rightmay be affected by some agreement as provided inSection 8(a)(3) of the Act.All our employeesare free tosupport orto become orremain members of International Association of Bridge,Structural and Ornamental Iron Workers,Shopmen's Local642, AFL-CIO, or ai,yother labor organization,or to re-frain fromsuch activity,subject to Section 8(a)(3) of theAct.DatedByAPPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT threaten any employee that he will bedischarged in the event he becomes involved in unionactivity.ERIE STRAYERCOMPANY(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 1536 Federal Building, 1000 Liber-tyAve.,Pittsburgh,Pennsylvania 15222,Telephone412-644-2944.